Marston, J".
There is an entire absence of any showing of fraud in this case. It clearly appears that the defendant Amelia Bretzel had means of her own, as early as 1860, which she loaned to Mr. Desenberg or the firm of which he-was a member, and that from time to time out of her own earnings she added to the same — so that in 1863 or 1861 it amounted to about six hundred dollars. Her husband then *322purchased certain real estate, this money was used in part to pay for it, and the title thereto taken in his name.
This property was afterwards sold and the money put into the grocery business, which was carried on in the 'husband’s name. The whole amount which defendant Budolph had from his wife was $1200. This was a loan to him without interest, and when lie sold the stock of groceries a part of the consideration therefor was the lands in controversy deeded to his wife. That the defendant had the right to thus pay the debt he was owing his wife in preference to other creditors is not an open question in this court. While it may be that such transactions, owing to the relations existing between the parties, should be looked upon with suspicion and closely scrutinized, yet this case we consider clear and free from suspicion.
The decree must be reversed and the bill of complaint dismissed with costs of both courts.
Cooley and Campbell, JJ. concurred.